Citation Nr: 0532445	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-34 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from February 1986 
to August 1987 and served in the Missouri National Guard from 
November 1984 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for a low back disability.

The case was previously before the Board in March 2005, at 
which time it was remanded for additional development.

The Board observes that the March 2005 Board remand included 
the issue of entitlement to service connection for tinnitus.  
That claim was remanded for issuance of a Statement of the 
Case, which the record reflects was done July 20, 2005.  The 
veteran was notified that he had 60 days from the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
denial of his claim, to appeal his claim.  He was also 
notified that if he needed more time to file his appeal that 
he should request more time before the time limit for filing 
his appeal expires.  The Board notes that the veteran's time 
limit for filing an appeal for the issue of entitlement to 
service connection for tinnitus expired on September 20, 
2005.  The record reflects that the veteran requested an 
extension to March 1, 2006 to respond to the July 2005 
Statement of the Case.  However, the Board observes that such 
request from the veteran was received by the Board on October 
5, 2005.  This is well past the required 60-day time limit.  
A letter received from an individual who was not the 
veteran's authorized representative before VA does not 
represent a valid request for extension of time.  Therefore, 
the Board concludes that it does not have appellate 
jurisdiction over that issue.  Hence, the issue on appeal is 
that which is found on the coversheet of the decision.


FINDING OF FACT

The competent clinical evidence of record demonstrates that a 
current low back disability has not been shown to be causally 
related to service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a January 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's January 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.    Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
and VA examination records.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

The veteran asserts that service connection is warranted for 
a low back disability.  
In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  In 
terms of an in-service injury, the evidence of record 
establishes that between January 1987 and April 1987, the 
veteran complained of, and sought treatment for back pain.  

In terms of a current disability, the record reflects that 
both private and VA examiners have examined the veteran since 
September 2003.  In this regard, on VA examination in 
September 2003, an examiner, after an examination that 
included  x-rays, diagnosed the veteran with chronic 
lumbosacral back strain and history of disc bulging.  The 
examiner, who indicated that he had reviewed the veteran's 
claims file, stated that the incidences of low back pain 
noted in the veteran's service medical records were self-
limiting and acute and did not result in any chronicity.  He 
further opined that it was not at least as likely as not that 
the veteran's current lumbosacral pathology was related to 
his self-limiting musculoskeletal conditions, which were 
resolved during military service.  Similarly, on VA 
examination in April 2005, another VA examiner, after an 
examination of the veteran that also included x-rays, 
diagnosed the veteran with low back pain.  This examiner, who 
also reviewed the veteran's claims file, stated that the 
veteran's in-service back injuries were acute and appeared to 
have completely resolved.  He opined that veteran's current 
back pain was not related to his in-service injuries, but was 
most likely secondary to a reported history of a post-service 
automobile accident, an assault, or a work place accident.

Contrary to the VA examiners' opinions, a private examiner, 
in March 2004, after diagnosing the veteran with mild L4-5 
and L5-S1 disc bulge and lower back pain, opined that the 
veteran's condition was related to his military service.  
However, the Board observes that the record does not reflect 
that the private examiner reviewed the veteran's medical 
history as contained in the claims file prior to rendering 
such opinion and relied on a history provided to him by the 
veteran.  Therefore, the Board finds that such opinion is not 
competent, probative evidence.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board concludes that 
the veteran is not entitled to a grant of service connection 
on a direct basis.

The Board notes that the veteran could be entitled to a grant 
of service connection on a presumptive basis if the veteran 
had arthritis that became manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  However, x-rays taken in conjunction with 
the aforementioned examinations do not indicate that the 
veteran has arthritis.  Hence, the Board finds that veteran 
is not entitled to service connection for a low back 
disability on a presumptive basis.

In conclusion, although the veteran asserts that his current 
low back disability is related to his reported in-service 
complaint of low back pain, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent clinical evidence of record, including 
the September 2003 and April 2005 medical opinions, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current low back disability is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


